        Case 1:17-cv-00431-AT Document 262 Filed 01/07/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ATLANTIC RECORDING                  )
CORPORATION, et al.,                )
                                    )
     Plaintiffs,                    )
                                    )              Case No.:
v.                                  )
                                    )              1:17-CV-0431-AT
SPINRILLA, LLC, et al.,             )
                                    )
     Defendants.                    )
____________________________________)

 MOTION FOR SUMMARY JUDMGENT ON PLAINTIFFS’ CLAIMS OF
    DIRECT AND SECONDARY COPYRIGHT INFRINGEMENT

      Pursuant to Rule 56 of the Federal Rules of Summary Judgment and Local

Rule 56.1, Defendants move for summary judgment as follows:

      Two counts are pending against Defendants: direct and indirect copyright

infringement. (Dkt. 127). As demonstrated in Defendants’ contemporaneously filed

Brief in Support and Statement of Material Facts, there are no genuine disputes as

to any material facts and Defendants are entitled to judgment as a matter of law on

both of those counts. Therefore, Defendants respectfully request summary judgment

as to those two counts, which are all of the counts pending against Defendants.




                                         1
       Case 1:17-cv-00431-AT Document 262 Filed 01/07/19 Page 2 of 3




     Respectfully submitted this 7th day of January, 2019.

LILENFELD PC

/s/ David M. Lilenfeld
David M. Lilenfeld
Georgia Bar # 452399
3379 Peachtree Road NE, Suite 980
Atlanta, Georgia 30326
Telephone: (404) 201-2520
David@Lilenfeld.com
Attorney for Defendants




                                       2
        Case 1:17-cv-00431-AT Document 262 Filed 01/07/19 Page 3 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ATLANTIC RECORDING                  )
CORPORATION, et al.,                )
                                    )
     Plaintiffs,                    )
                                    )              Case No.:
v.                                  )
                                    )              1:17-CV-0431-AT
SPINRILLA, LLC, et al.,             )
                                    )
     Defendants.                    )
____________________________________)

                         CERTIFICATE OF SERVICE

      The foregoing Defendants’ Motion For Summary Judgment on Plaintiffs’

Claims of Direct and Secondary Copyright Infringement of was filed today, January

7, 2019, using the Court’s CM/ECF system, which automatically and

contemporaneously sends electronic notification and a service copy of this filing to

the following counsel of record:

      James A. Lamberth, Esq.                      Previn Warren, Esq.
      james.lamberth@troutmansanders.com           pwarren@jenner.com

      Kenneth L. Doroshow, Esq.                    Ava U. McAlpin, Esq.
      kdoroshow@jenner.com                         amcalpin@jenner.com

January 7, 2019

/s/ David M. Lilenfeld
David M. Lilenfeld



                                         3
